              Case 19-29525-SLM                   Doc 1      Filed 10/15/19 Entered 10/15/19 16:08:46                              Desc Main
                                                             Document      Page 1 of 9
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                24 North Avenue East, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  24 North Avenue East
                                  Cranford, NJ 07016
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Union                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-29525-SLM                      Doc 1       Filed 10/15/19 Entered 10/15/19 16:08:46                              Desc Main
Debtor
                                                                 Document      Page 2 ofCase
                                                                                         9 number (if known)
          24 North Avenue East, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   New Jersey                    When      10/08/15            Case number      15-29039
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Cervantes, Inc.                                            Relationship
                                                  District   New Jersey                    When       6/28/19           Case number, if known     19-22821 (SLM)




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 19-29525-SLM                   Doc 1          Filed 10/15/19 Entered 10/15/19 16:08:46                                Desc Main
Debtor
                                                                Document      Page 3 ofCase
                                                                                        9 number (if known)
         24 North Avenue East, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 19-29525-SLM                   Doc 1        Filed 10/15/19 Entered 10/15/19 16:08:46                                Desc Main
Debtor
                                                              Document      Page 4 ofCase
                                                                                      9 number (if known)
          24 North Avenue East, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 15, 2019
                                                  MM / DD / YYYY


                             X   /s/ Hector Alvarez                                                      Hector Alvarez
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Anthony Sodono, III                                                  Date October 15, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Anthony Sodono, III
                                 Printed name

                                 McManimon, Scotland & Baumann, LLC
                                 Firm name

                                 75 Livingston Avenue
                                 Suite 201
                                 Roseland, NJ 07068
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     973-622-1800                  Email address      asodono@msbnj.com

                                  NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
    Case 19-29525-SLM   Doc 1    Filed 10/15/19 Entered 10/15/19 16:08:46   Desc Main
                                 Document      Page 5 of 9

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Bank of Lake Mills
                        136 E. Madison St.
                        Lake Mills, WI 53551


                        Cranford Tax Collector
                        8 Springfield Avenue
                        Cranford, NJ 07016


                        Cranford, Twp. of
                        c/o Ryan J. Cooper, Esq.
                        Cooper, LLC
                        108 N. Union Ave., Ste. 4
                        Cranford, NJ 07016


                        Internal Revenue Service
                        PO Box 7346
                        Philadelphia, PA 19101-7346


                        Magyar Bank
                        400 Somerset Street
                        New Brunswick, NJ 08901


                        Mundaca Investment Corporation
                        c/o Michael O. Bertone, Esq.
                        243 Chestnut Street, #2
                        Newark, NJ 07105-6501


                        New Jersey Attorney General's Office
                        Division of Law
                        Richard J. Hughes Justice Complex
                        25 Market St., PO Box 112
                        Trenton, NJ 08625-0112


                        New Jersey Division of Taxation
                        Compliance and Enforcement - Bankruptcy
                        50 Barrack St., 9th Fl.
                        PO Box 245
                        Trenton, NJ 08695-0267


                        Richard M. Sasso, Esq.
                        Sasso Law
                        31 W. Mountain Blvd.
                        Warren, NJ 07059-5645
Case 19-29525-SLM   Doc 1    Filed 10/15/19 Entered 10/15/19 16:08:46   Desc Main
                             Document      Page 6 of 9


                    United States Attorney
                    Peter Rodino Federal Bldg.
                    970 Broad St., Ste. 700
                    Newark, NJ 07102


                    United States Attorney General
                    US Dept. of Justice
                    Ben Franklin Station
                    PO Box 683
                    Washington, DC 20044


                    USA Funding
                    1016 Highway 33
                    Freehold, NJ 07728
            Case 19-29525-SLM                          Doc 1         Filed 10/15/19 Entered 10/15/19 16:08:46           Desc Main
                                                                     Document      Page 7 of 9



                                                               United States Bankruptcy Court
                                                                        District of New Jersey
 In re      24 North Avenue East, LLC                                                                   Case No.
                                                                                   Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for 24 North Avenue East, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 15, 2019                                                     /s/ Anthony Sodono, III
 Date                                                                 Anthony Sodono, III
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for 24 North Avenue East, LLC
                                                                      McManimon, Scotland & Baumann, LLC
                                                                      75 Livingston Avenue
                                                                      Suite 201
                                                                      Roseland, NJ 07068
                                                                      973-622-1800 Fax:973-622-7333
                                                                      asodono@msbnj.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 19-29525-SLM                          Doc 1         Filed 10/15/19 Entered 10/15/19 16:08:46                Desc Main
                                                                     Document      Page 8 of 9

                                                               United States Bankruptcy Court
                                                                       District of New Jersey
 In re      24 North Avenue East, LLC                                                                        Case No.
                                                                                Debtor(s)                    Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

        I, Hector Alvarez, declare under penalty of perjury that I am the Managing Member of 24 North Avenue East,
LLC, and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of
said corporation at a special meeting duly called and held on the 15th day of October 2019 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Hector Alvarez, Managing Member of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Hector Alvarez, Managing Member of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Hector Alvarez, Managing Member of this Corporation is authorized and
directed to employ Anthony Sodono, III, attorney and the law firm of McManimon, Scotland & Baumann, LLC to
represent the corporation in such bankruptcy case."

 Date      October 15, 2019                                                   Signed    /s/ Hector Alvarez
                                                                                       Hector Alvarez




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-29525-SLM                          Doc 1           Filed 10/15/19 Entered 10/15/19 16:08:46   Desc Main
                                                                       Document      Page 9 of 9

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                         24 North Avenue East, LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Hector Alvarez, Managing Member of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Hector Alvarez, Managing Member of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Hector Alvarez, Managing Member of this Corporation is authorized and
directed to employ Anthony Sodono, III, attorney and the law firm of McManimon, Scotland & Baumann, LLC to
represent the corporation in such bankruptcy case.

 Date      October 15, 2019                                                       Signed    /s/ Hector Alvarez



 Date                                                                             Signed




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
